[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff Automotive Rentals, Inc., has brought this action against the defendant Anthony Crouse, alleging that as a result of the negligence of the defendant, the plaintiff suffered damage to certain personal property, namely a motor vehicle. The defendant, who is pro se, has filed a document entitled "Motion to Plea [sic] Not Guilty" which has been treated as an answer denying the allegations in the complaint.
The matter was assigned for trial to the court, neither side having claimed a jury trial, and both sides received written notice in ample time to prepare for the hearing.
The plaintiff produced evidence that the defendant was driving under the influence of alcohol — the defendant admits that he was — and that he hit an unoccupied parked van. The plaintiff was unable to produce evidence that the plaintiff owned the van or that the defendant damaged the van in any substantial way. Moreover the court has no evidence before it by which it can assess the dollar value of any loss or damage the plaintiff suffered as a result of the defendant's negligence. Accordingly the court must and does enter judgment for the defendant.
Patty Jenkins Pittman, Judge